Citation Nr: 0729162	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  97-27 360A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The claims folders were later transferred 
to the RO in Milwaukee, Wisconsin.  In a September 2005 
decision, the Board denied service connection for a low back 
disorder.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a May 2007 order, granted a Joint Motion for Remand, vacating 
the Board's September 2005 decision denying service 
connection for a low back disorder and remanded the case for 
compliance with the terms of the joint motion.  

Additional evidence has subsequently been submitted.   See 38 
C.F.R. § 20.1304 (2006).  In July 2007, the veteran submitted 
additional evidence accompanied by a form on which he checked 
a box waiving his right to initial RO review of the evidence.  
See 38 C.F.R. § 20.1304.  Because the veteran clearly 
expressed his intention to waive RO consideration of evidence 
submitted subsequent to the Board's 2005 decision, it will be 
considered by the Board in adjudicating this appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The evidence of record does not show that the veteran's 
currently diagnosed low back disorder had its onset in 
service or within one year thereafter; or that it is 
etiologically linked to his service or any incident therein. 


CONCLUSION OF LAW

A low back disorder, currently diagnosed as degenerative disc 
disease (DDD), was neither incurred in nor aggravated by 
active military service; and this condition cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.326(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in May 2004, January 2005 and August 
2006 which informed him of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; the need to submit any 
evidence in his possession that pertained to the claim; and 
how the VA would assist him in developing his claim.  The 
August 2006 letter informed him of the evidence needed for 
the assignment of evaluations and effective dates for initial 
awards of service connection.  Although VCAA was enacted 
after the September 1996 rating decision from which the 
instant appeal arises, the VCAA notice letters and subsequent 
readjudication of the claim have cured any defect with regard 
to the time of notice.  Cf. Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).
The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records, as well as private treatment 
records and records from the Social Security Administration, 
are of record and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran claims that his currently diagnosed low back 
disorder, variously diagnosed as DDD, recurrent back strain 
and radiculopathy, is a result of in-service injury.  
Alternatively, he claims that his currently diagnosed low 
back disorder is a residual of surgery for his service-
connected residuals of a removal of a capillary hemangioma.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Although the veteran claims to have a current low back 
disorder as a result of either in-service injury or secondary 
to his service-connected residuals of the removal of a 
capillary hemangioma, the Board finds that the preponderance 
of the evidence is against his claim.  While the evidence 
reveals that he has current DDD of the lumbar spine, the 
preponderance of the competent evidence of record does not 
etiologically link the veteran's current low back disorder to 
his service or to his service-connected residuals of the 
removal of a capillary hemangioma.  In this regard, the Board 
acknowledges the August 1996 VA examiner's opinion that the 
veteran's diagnosed chronic low back strain was secondary to 
an injury in service and several VA and private treatment 
records noting the veteran's stated history of an in-service 
back injury and subsequent intermittent low back pain.  
However, the examiners who conducted the September 2002 and 
December 2007 VA orthopedic examinations and the September 
2002 and December 2006 neurological examinations, after 
reviewing the veteran's claims files in conjunction with 
physical examinations, opined that his low back disability 
was unlikely the direct or proximate result of his service-
connected residuals of the removal of his capillary 
hemangioma.  The September 2002 orthopedic examiner further 
opined, "to an extremely high degree of medical certainty" 
that the veteran's underlying spinal disease was unrelated to 
his military service.  

The Board finds the 2002, 2006 and 2007 VA examiners' 
opinions more probative than the 1996 VA examiner's opinion, 
as they were based on a review of his claims files and the 
examiners provided rationale for their opinions.  In 
contrast, there is no evidence that the VA examiner who 
conducted the August 1996 examination reviewed the veteran's 
claims files, and it is clear that his/her opinion is based 
upon the veteran's reported history of a low back injury in 
service, which is not supported by contemporaneous service 
medical and post-service medical evidence of record.  A 
medical opinion, based on an inaccurate factual premise, has 
very limited, if any, probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 460-461 (1993); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Likewise, the Board finds treatment records 
noting the veteran's history of an in-service back injury to 
be of less probative value than the 2002, 2006 and 2007 VA 
examination reports, as they too are based on the veteran's 
statements rather than a review of objective contemporaneous 
service medical records.  Evidence which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner does not 
constitute "competent medical evidence".  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, the Board further 
finds that January 1979, May 1993, September 1995 and 
November 1995 private medical records, as well as the 
veteran's and his wife's written statements in 1979, further 
suggest that the veteran's low back disorder is related to 
intercurrent injuries.  As noted above, service medical 
records show no relevant low back complaints, findings, 
treatment or diagnoses at any time during the veteran's 
period of service and there is no evidence of arthritis or 
DDD of the spine prior to 1995, more than 20 years after his 
discharge from service.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the veteran's DDD of the lumbar spine and his time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board also finds the December 2000 VA examiner's notation 
that the depth of the surgery done in 1973 was unclear and 
opined that further evaluation for his lower back to rule out 
the possibility of underlying process related to the scar 
from the capillary hemangioma surgery to be of limited 
probative value as it appears to be a speculative, generic 
statement based on nothing more than the veteran's history 
and contentions.  Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, 
subsequent orthopedic examination was conducted, as reported 
above.

The Board also acknowledges written statements, submitted in 
March 2000 and July 2003, from the veteran's sister 
indicating that her brother told her of back injuries he 
sustained during service.  In the July 2003 statement, she 
states that she visited the veteran in the hospital after he 
had informed her that his back "went out" and that he had a 
painful cyst after another soldier put his foot on him during 
exercises.  The veteran and his sister are competent to 
describe the alleged in-service back injury.  However, as lay 
persons, not trained or educated in medicine, they are not 
competent to offer opinions as to whether he currently has 
any residuals of the alleged in-service injury.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Likewise, as noted above 
and despite the written statements that he was treated for a 
low back injury in service, the objective medical evidence 
instead shows no relevant complaints, findings, treatment or 
diagnoses.  The Board notes that the service medical records 
are more contemporary to the time the veteran and his sister 
allege he suffered a low back injury and are of more 
probative value than their current recollections, given many 
years later.  Accordingly, for the reasons noted above, the 
Board concludes that the preponderance of the evidence is 
against the claim in this case, and service connection for a 
low back disorder must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a low back disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


